McCLELLAN, J.
-Defendant was prosecuted for selling vinous or spiritous liquors without a license. Two witnesses testified to every fact necessary to make out the case as charged. Whatever the evidence to the contrary may have been, clearly this was not a case for the affirmative charge requested by defendant. It was properly refused.
The only other exception reserved went to the refusal of the court to give the following charge: “Unless the evidence against the prisoner should be such as to exclude to a moral certainty every hypothesis but that of his guilt of the offense imputed to him, they [the jury] must find him not guilty.” This charge exacts too high a degree of conviction. The law does not require that the evidence, to justify a verdict of guilt, shall, exclude every other hypothesis but that of guilt, but only every other reasonable hypothesis.—Little v. State, 89 Ala. 99.
The judgment of the Criminal Court must be affirmed.